Citation Nr: 0508146	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cervical disk disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from February 1964 
to December 1967.

This appeal arises from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that determined that a claim of 
entitlement to service connection for cervical disk disease 
was not well grounded.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.

In June 2001, the Board remanded the case to the RO for a 
compensation and pension examination, which was accomplished 
in June 2001.  In April 2003, the Board undertook additional 
development of the evidence.  Subsequently, the regulation 
authorizing the Board to develop evidence was invalidated.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In August 2003, the 
Board remanded the case to the RO. (AMC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The records in this case might be incomplete.  On June 21, 
2001, a VA examiner conducted a compensation examination of 
the veteran's cervical spine and recommended a repeat MRI and 
a neurology consultation for possible syringomyelia, which 
might be related to active service.  The VA examiner, an 
associate professor of neurology, re-examined the veteran in 
February 2004.  The VA examiner indicated that he had 
conducted compensation examinations of the veteran in June 
2001 and on July 10, 2003.  In June 2004 the VA examiner 
indicated that he had reviewed his notes with regard to the 
June 2001 and on July 10, 2003 VA examinations.  A review of 
the adjudications claims folder does not show that the July 
10, 2003 examination report is on file.  The Board finds that 
this report, if available, should be associated with the 
claims file.

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The RO should obtain the July 10, 
2003, VA examination report and any 
related reports and associate these 
documents with the claims file.  If the 
examination report cannot be located the 
RO should so state.

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought is not granted the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


